NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                      901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                      CORPUS CHRISTI, TEXAS 78401
                                                                      361-888-0416 (TEL)
JUSTICES
                                                                      361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                      HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                      ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                      EDINBURG, TEXAS 78539
                                                                      956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas           956-318-2403 (FAX)

                                                                      www.txcourts.gov/13thcoa

                                     November 17, 2015

      Hon. Eric Garza
      District Clerk
      Cameron County Courthouse
      974 E. Harrison
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00696-CV
      Tr.Ct.No. 2014-DCL-00910-I
      Style:    Columbia Valley Healthcare System L.P. d/b/a Valley Regional Medical
                Center v. Maria Zamarripa, as Guardian of the Estates of Rey Francisco
                Ramirez and Rammy Justin Ramirez, Minors


            The mandate in the above cause inadvertently issued on November 16, 2015 is
      hereby WITHDRAWN by this Court. Should you have any questions, please feel free to
      contact me.

                                           Very truly yours,


                                           Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Hon. Gaines F. West II (DELIVERED VIA E-MAIL)
             Hon. Thomas F. Nye (DELIVERED VIA E-MAIL)
             Hon. Roger W. Hughes (DELIVERED VIA E-MAIL)